EXHIBIT 21 LIST OF SUBSIDIARIES Name Percentage Owned Jurisdiction of Incorporation American Augers, Inc. Delaware Astec Australia Pty Ltd Australia Astec, Inc. Tennessee Astec Insurance Company Vermont Astec Mobile Screens, Inc. Nevada Astec Underground, Inc. Tennessee Breaker Technology, Inc. Tennessee Breaker Technology Ltd Ontario, Canada Carlson Paving Products, Inc. Washington CEI Enterprises, Inc. Tennessee Heatec, Inc. Tennessee Johnson Crushers International, Inc. Tennessee Kolberg-Pioneer, Inc. Tennessee Osborn Engineered Products SA (Pty) Ltd 98 South Africa Peterson Pacific Corp. Oregon Roadtec, Inc. Tennessee Telsmith, Inc. Delaware AI Development Group, Inc. South Dakota AI Enterprises, Inc. South Dakota RI Properties, Inc. South Dakota
